United States Court of Appeals
                                                                            Fifth Circuit
                                                                          F I L E D
                  IN THE UNITED STATES COURT OF APPEALS                    April 15, 2004

                           FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                           _____________________                             Clerk

                                No. 03-30487
                           _____________________

ALBERT RONNIE BURRELL;
MICHAEL RAY GRAHAM, JR.,
                                                    Plaintiffs - Appellees,

                                   versus

TOMMY ADKINS; ET AL.,

                                                                     Defendants,

TOMMY ADKINS; DAN J. GRADY, III;
ROBERT LEVY,

                                                    Defendants - Appellants.

__________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 01-CV-2679
_________________________________________________________________

Before JOLLY, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Albert    Ronnie   Burrell   and    Michael    Ray    Graham,       Jr.   (the

“Plaintiffs”) were prosecuted for and convicted of murder in

Louisiana state court, and each spent over 13 years on death row.

All   charges   were     eventually   dismissed      for    lack    of    credible

evidence,   and    the   Plaintiffs      sued   various     parish       and    state

officials for violating their civil rights.                Former Union Parish

      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district attorney Tommy Adkins (sued in his individual and official

capacities), former assistant district attorney Dan J. Grady, III

(sued solely in his individual capacity), and current district

attorney Robert Levy (sued in his official capacity, as successor

in liability) (the “Defendants”) moved to dismiss for lack of

jurisdiction and failure to state a claim.       The district court

dismissed the individual capacity claims against the Defendants

(except as to one incident involving Grady) but not the official

capacity claims.    The Defendants appealed.

     For the reasons stated by the district court, we AFFIRM the

denial of the motion to dismiss the Plaintiffs’ claims against the

Defendants in their official capacities.        For essentially the

reasons stated by the magistrate judge, however, we REVERSE the

denial of the motion to dismiss the one remaining claim against

Grady in his individual capacity.    Finally, we decline to address

the sufficiency of the Monell pleading, Monell v. Dept. of Soc.

Svcs., 436 U.S. 658 (1978), but REMAND for further proceedings not

inconsistent with this decision.

                   AFFIRMED in part; REVERSED in part; and REMANDED.